[Cite as State ex rel. Hayes v. Winkler, 131 Ohio St.3d 66, 2011-Ohio-6046.]




   THE STATE EX REL. HAYES, APPELLANT, v. WINKLER, JUDGE, APPELLEE.
 [Cite as State ex rel. Hayes v. Winkler, 131 Ohio St.3d 66, 2011-Ohio-6046.]
Court of appeals’ judgment dismissing complaint for writ of mandamus affirmed.
 (No. 2011-1381—Submitted November 16, 2011—Decided December 1, 2011.)
     APPEAL from the Court of Appeals for Hamilton County, No. C-110365.
                                  __________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals dismissing the
petition of appellant, Marcus Hayes, for a writ of mandamus to compel appellee,
Hamilton County Court of Common Pleas Judge Ralph Winkler, to issue a
judgment on certain postconviction motions in accordance with Civ.R. 58 and
App.R. 4(A). Insofar as Hayes sought to compel Judge Winkler to rule on his
motions, the judge has already done so. Mandamus will not compel a judge to
rule on motions that the judge has already ruled on. State ex rel. Womack v.
Marsh, 128 Ohio St.3d 303, 2011-Ohio-229, 943 N.E.2d 1010, ¶ 10. And as for
Hayes’s claim that he could not appeal the rulings because the clerk never served
notice of the judgments on him, he had adequate remedies in the ordinary course
of law by delayed appeal and motion for relief from judgment to raise his claim.
State ex rel. McKinney v. Defiance Cty. Court of Common Pleas, 123 Ohio St.3d
153, 2009-Ohio-4693, 914 N.E.2d 1044, ¶ 1.
                                                                        Judgment affirmed.
        O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                                  __________________
        Marcus Hayes, pro se.
                               ______________________